Case: 19-12612        Date Filed: 07/30/2019       Page: 1 of 10



                                                                                       [PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT

                                  ________________________

                                        No. 19-12612-E
                                  ________________________

IN RE: NEIL NAVARRO,

                                                                                         Petitioner.

                                 __________________________

                      Application for Leave to File a Second or Successive
                                 Motion to Vacate, Set Aside,
                           or Correct Sentence, 28 U.S.C. § 2255(h)
                                _________________________

Before: ED CARNES, Chief Judge, ROSENBAUM and BLACK, Circuit Judges.

B Y T H E P A N E L:

       Pursuant to 28 U.S.C. §§ 2255(h) and 2244(b)(3)(A), Neil Navarro has filed an application

seeking an order authorizing the district court to consider a second or successive motion to vacate,

set aside, or correct his federal sentence, 28 U.S.C. § 2255. Such authorization may be granted

only if this Court certifies that the second or successive motion contains a claim involving:

              (1) newly discovered evidence that, if proven and viewed in light of the
       evidence as a whole, would be sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have found the movant guilty of the
       offense; or

              (2) a new rule of constitutional law, made retroactive to cases on collateral
       review by the Supreme Court, that was previously unavailable.
                 Case: 19-12612        Date Filed: 07/30/2019       Page: 2 of 10



28 U.S.C. § 2255(h). “The court of appeals may authorize the filing of a second or successive

application only if it determines that the application makes a prima facie showing that the

application satisfies the requirements of this subsection.” Id. § 2244(b)(3)(C); see also Jordan v.

Sec’y, Dep’t of Corr., 485 F.3d 1351, 1357-58 (11th Cir. 2007) (explaining that this Court’s

determination that an applicant has made a prima facie showing that the statutory criteria have

been met is simply a threshold determination).

                                        I. BACKGROUND

         Navarro was charged by indictment with several crimes, including conspiracy to commit

Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (Count One); conspiracy to distribute and

possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841 and 846 (Count Two);

attempted possession with intent to distribute cocaine, in violation of §§ 841 and 846 (Count

Three); and carrying a firearm in furtherance of a crime of violence and in furtherance of a

drug-trafficking crime, in violation of 18 U.S.C. § 924(c) (Count Five). Notably, the indictment

specified Navarro’s § 924(c) charge was predicated on both conspiracy to commit Hobbs Act

robbery, as charged in Count One, and drug-trafficking crimes, as charged in Counts Two and

Three.

         Pursuant to a written plea agreement, Navarro agreed to plead guilty to Counts One and

Five. Like the indictment, the plea agreement clarified that the § 924(c) charge was predicated

on both a crime of violence—conspiracy to commit Hobbs Act robbery—and drug-trafficking

crimes. Specifically, the agreement stated Navarro

         agrees to plead guilty to counts 1 and 5 of the indictment, which counts charge the
         defendant with knowingly and intentionally conspiring to obstruct, delay, and affect
         interstate commerce and the movement of articles and commodities in commerce

                                                  2
                Case: 19-12612       Date Filed: 07/30/2019        Page: 3 of 10



       by means of robbery, and knowingly using and carrying a firearm during and in
       relation to a crime of violence and a drug trafficking crime and possessing a firearm
       in furtherance of such crimes, in violation of Title 18, United States Code, Sections
       1951(a) and 924(c)(1), respectively.

(emphasis added).

       The factual proffer supporting the plea agreement stated that, had Navarro proceeded to

trial, the government would have established the following. A confidential informant introduced

Navarro to an undercover officer (UC) who presented himself as a disgruntled narcotics courier

seeking someone to rob at least 15 kilograms of cocaine stored at a stash house. Navarro and

Danny Herrera, one of his codefendants, expressed interest in carrying out the robbery, telling the

UC, “this is what we do.” Navarro informed the UC of his plan, which involved Navarro and his

“crew” presenting themselves as law enforcement officers to the guards at the stash house.

Navarro assured the UC he and his crew had the guns necessary to commit the robbery. The plan

was to split the cocaine they robbed from the stash house evenly among the UC and the members

of the crew.

       At a subsequent meeting, Navarro and Herrera introduced the UC to a third codefendant,

Adrian Gonzales, who would be the final member of the robbery team. The group discussed

additional details concerning the robbery, including how they would split the stolen cocaine and

how to discreetly sell it following the robbery. On the day the robbery was supposed to occur,

the group followed the UC to an undercover facility where they were to await confirmation of the

location of the stash house. Once inside the facility, the group had further recorded discussions

with the UC regarding the details of their plan to rob the stash house before being arrested. A

search of the defendants and their vehicle uncovered two loaded semi-automatic pistols and


                                                3
                 Case: 19-12612       Date Filed: 07/30/2019       Page: 4 of 10



approximately 27 rounds of ammunition, among other items. Navarro signed both the plea

agreement and factual proffer.

       At the change-of-plea hearing, Navarro acknowledged he had signed both the plea

agreement and factual proffer. He further acknowledged he had read both documents with his

attorney prior to signing them and understood the terms of the plea agreement. The court accepted

Navarro’s plea, and he subsequently received a total sentence of 93 months’ imprisonment,

comprised of a 33-month sentence as to Count One and a consecutive 60-month sentence as to

Count Five.

                                        II. DISCUSSION

       In his application, Navarro states that he wishes to raise two grounds for relief, both of

which rely on United States v. Davis, 139 S. Ct. 2319 (2019), as a new rule of constitutional law.

In his first claim, Navarro contends that he is serving an unconstitutional sentence because Davis

rendered the residual clause of § 924(c)(3)(B) unconstitutionally vague, as a result of which

conspiracy to commit Hobbs Act robbery no longer qualifies as a predicate crime of violence. In

his second claim, Navarro argues, without elaboration, that Davis also rendered U.S.S.G.

§ 2K2.1(a)1 of the Sentencing Guidelines unconstitutionally vague.

       On June 24, 2019, the Supreme Court, in Davis extended its holdings in Johnson v. United

States, 135 S. Ct. 2551 (2015), and Sessions v. Dimaya, 138 S. Ct. 1204 (2018), to § 924(c) and

held that § 924(c)(3)(B)’s residual clause, like the residual clauses in the Armed Career Criminal

Act and 18 U.S.C. § 16(b), is unconstitutionally vague. Davis, 139 S. Ct. at 2324-25, 2336. The



       1
           Navarro specifically references § “2K2.1(a)(2)(8),” but no such subsection exists within
§ 2K2.1.
                                                 4
                Case: 19-12612        Date Filed: 07/30/2019        Page: 5 of 10



Court resolved a circuit split on the issue, rejecting the position that § 924(c)(3)(B)’s residual

clause could remain constitutional if read to encompass a case-specific, conduct-based approach,

rather than a categorical approach. Id. at 2325 & n.2, 2332-33. The Court in Davis emphasized

that there was no “material difference” between the language or scope of § 924(c)(3)(B) and the

residual clauses struck down in Johnson and Dimaya, and, therefore, concluded that § 924(c)(3)(B)

was unconstitutional for the same reasons. Id. at 2326, 2336.

       In In re Hammoud, we recently resolved several preliminary issues with respect to

successive applications involving proposed Davis claims. No. 19-12458, manuscript op. at 4

(11th Cir. July 23, 2019). First, we held that Davis, like Johnson, announced a new rule of

constitutional law within the meaning of § 2255(h)(2), as the rule announced in Davis was both

“substantive”—in that it “restricted for the first time the class of persons § 924(c) could punish

and, thus, the government’s ability to impose punishments on defendants under that statute”—and

was “new”—in that it extended Johnson and Dimaya to a new statutory context and that its result

was not necessarily “dictated by precedent.” Id. at 6-7. Second, we held that, even though the

Supreme Court in Davis did not expressly discuss retroactivity, the retroactivity of Davis’s rule

was “necessarily dictated” by the holdings of multiple cases, namely, the Court’s holding in Welch

v. United States, 136 S. Ct. 1257, 1264-65, 1268 (2016), that Johnson’s substantially identical

constitutional rule applied retroactively to cases on collateral review. Id. at 7-8 (quoting Tyler v.

Cain, 533 U.S. 656, 662-64, 666 (2001)).

       We also note that Navarro’s proposed claims are not barred under In re Baptiste, 828 F.3d
1337, 1339-40 (11th Cir. 2016), despite his having filed a prior successive application, based on

Dimaya, similarly arguing that § 924(c)(3)(B)’s residual clause was unconstitutionally vague. As

                                                 5
                 Case: 19-12612       Date Filed: 07/30/2019       Page: 6 of 10



we explained in In re Hammoud, “[a]lthough the rationale underlying Johnson and Dimaya . . . is

the same rationale that underlies Davis,” In re Baptiste does not bar Navarro’s current Davis-based

application because “Davis announced a new substantive rule of constitutional law in its own right,

separate and apart from (albeit primarily based on) Johnson and Dimaya.”            No. 19-12458,

manuscript op. at 9. Thus, Navarro’s current application seeks to assert new Davis claims, not

Dimaya claims, and is not barred by In re Baptiste. See id.

       Having disposed of those preliminary issues, we turn to the substance of Navarro’s

proposed claims. While Davis announced a new rule of constitutional law that is retroactively

applicable to cases on collateral review, it is not enough that Navarro’s application cites Davis.

We still must determine whether Navarro has made a prima facie showing as to his purported

Davis claims. That is, we must determine whether Navarro’s substantive claims fall within

Davis’s scope.

       A.   Navarro’s § 924(c) Claim

       Navarro has not made a prima facie showing that, regarding his § 924(c) conviction, he is

entitled to relief in light of Davis. See 28 U.S.C. §§ 2244(b)(3)(C), 2255(h)(2). We have held

that a conviction under § 924(c) does not require that the defendant be convicted of, or even

charged with, the predicate offense. United States v. Frye, 402 F.3d 1123, 1127 (11th Cir. 2005).

Instead, § 924(c) requires only that the predicate crime be one that may be prosecuted. Id.; 18

U.S.C. § 924(c)(1)(A). To satisfy that requirement, the government must show that the defendant

used or carried a firearm during and in relation to a crime of violence or drug-trafficking crime,

and the factual proffer can be a sufficient basis for a district court to determine that a defendant

committed the underlying drug-trafficking crime. Frye, 402 F.3d at 1128. In this case, although

                                                 6
                Case: 19-12612       Date Filed: 07/30/2019       Page: 7 of 10



Navarro pled guilty only to conspiracy to commit Hobbs Act robbery and a § 924(c) violation, his

plea agreement and the attendant factual proffer more broadly establish that his § 924(c) charge

was predicated both on conspiracy to commit Hobbs Act robbery and drug-trafficking crimes.

       In particular, the factual proffer, which Navarro signed and acknowledged as accurate,

established Navarro committed the drug trafficking crimes in Counts Two and Three and carried

a firearm during and in relation to those offenses. See Frye, 402 F.3d at 1127-28 (concluding a

factual proffer provided sufficient facts for a court “reasonably to have determined that the

defendant was guilty” of a § 924(c) offense absent a conviction for the companion offense).

Specifically, the proffer established Navarro conspired with Herrera and Gonzalez to steal, and

then distribute, at least 15 kilograms of cocaine from a stash house. The group then took steps

toward carrying out the robbery before being arrested. These facts are sufficient to support both

the conspiracy and attempt crimes charged in Counts Two and Three of the indictment, both of

which qualify as drug-trafficking offenses capable of supporting Navarro’s § 924(c) conviction.

18 U.S.C. §§ 924(c)(1)(A), (c)(2). Moreover, the plea agreement, which Navarro signed and

affirmed he had read and understood, specifically stated he was agreeing “to plead guilty to . . .

knowingly using and carrying a firearm during and in relation to a crime of violence and a drug

trafficking crime and possessing a firearm in furtherance of such crimes.”2

       Thus, it is apparent from the record that Navarro’s § 924(c) conviction is fully supported




       2
         We also note that it is difficult to imagine how Navarro could have admitted facts
supporting conspiracy to commit Hobbs Act robbery without simultaneously admitting facts
supporting one or both of the drug-trafficking crimes. The three predicate crimes identified in the
indictment seem inextricably intertwined, given the planned robbery underlying the charge for
conspiracy to commit Hobbs Act robbery was the robbery of a drug stash house.
                                                  7
                Case: 19-12612         Date Filed: 07/30/2019       Page: 8 of 10



by his drug-trafficking crimes, and it therefore is outside the scope of Davis, which invalidated

only § 924(c)(3)(B)’s residual clause relating to crimes of violence. Even assuming Navarro’s

companion offense of conspiracy to commit Hobbs Act robbery no longer qualifies as a crime of

violence in light of Davis, he would not be entitled to relief. We see no reason to require the

district court to make this determination in the first instance.3

       Accordingly, Navarro has not made a prima facie showing that his § 924(c) conviction may

be unconstitutional in light of Davis, as his conviction was independently supported by the charged

drug-trafficking crimes.4 See 28 U.S.C. § 2255(h)(2); see also In re Henry, 757 F.3d 1151, 1162

(11th Cir. 2014) (holding that “[a]n applicant must show a reasonable likelihood that he would

benefit from the new rule he seeks to invoke in a second or successive petition”).

       B. Navarro’s Sentencing Guidelines Claim

       As to Navarro’s second Davis-based claim, he has not met the statutory criteria because he



       3
          This analysis is consistent with our rejection of Navarro’s original § 2255 motion to
vacate his sentence, in which he similarly claimed his § 924(c) conviction was invalid in light of
Johnson. In affirming the district court’s denial of that motion, we noted it was not necessary for
us to reach the issue of whether Johnson invalided § 924(c)(3)(B) because “Navarro’s § 924(c)
conviction was alternatively premised on drug-trafficking crimes.” Navarro v. United States, 679
F. App’x 973, 974 (11th Cir. 2017). We specifically noted that the facts Navarro admitted in the
factual proffer “established that he had conspired with his codefendants to steal 15 kilograms of
cocaine and then distribute that cocaine, while armed.” Id.
       4
         We note that this case is distinguishable from our decision in In re Gomez, 830 F.3d 1225
(11th Cir. 2016), in which we granted a successive application where an indictment charging a
§ 924(c) violation listed multiple companion offenses, at least one of which potentially implicated
§ 924(c)(3)(B)’s residual clause. That case involved a jury trial, and because the jury returned a
general verdict, it was unclear which crime or crimes the jury concluded actually supported the
§ 924(c) conviction. The concerns we identified in Gomez do not give us pause here, as there is
no uncertainty as to which of the three predicate offenses identified in the indictment underlie
Navarro’s § 924(c) conviction. Instead, the plea agreement and factual proffer make clear the
conviction was based on all three.
                                                  8
                Case: 19-12612        Date Filed: 07/30/2019        Page: 9 of 10



cannot show that Davis benefits him in the context of his challenge to the Sentencing Guidelines.

See In re Henry, 757 F.3d at 1162. As an initial matter, Davis did not address the Sentencing

Guidelines. See generally Davis, 139 S. Ct. 2319. Further, the Supreme Court held in Beckles

that “the advisory Sentencing Guidelines are not subject to a vagueness challenge under the Due

Process Clause.” Beckles v. United States, 137 S. Ct. 886, 895 (2017). Therefore, Davis has no

application to U.S.S.G. § 2K2.1(a), and Navarro cannot meet the statutory criteria for his second

claim. See 28 U.S.C. § 2255(h)(2).

                                       III. CONCLUSION

       Based on the foregoing, Navarro has not made a prima facie showing that either of his

proposed claims meets the statutory criteria, and his application for leave to file a second or

successive § 2255 motion is DENIED.




                                                 9
             Case: 19-12612    Date Filed: 07/30/2019   Page: 10 of 10


ROSENBAUM, Circuit Judge, concurring:

      I concur in the panel’s order denying Navarro’s application for leave to file a

second or successive 28 U.S.C. § 2255 motion. I write separately to address the 18

U.S.C. § 924(c) claim. On this record, it is clear that Navarro was charged with and

knowingly and specifically pled guilty to “knowingly using and carrying a firearm

during and in relation to a crime of violence and a drug trafficking crime and

possessing a firearm in furtherance of such crimes.” (emphasis added). For that

reason, he cannot show he is entitled to relief under United States v. Davis, 139 S.

Ct. 2319 (2019). I would end the analysis of the Davis claim with that.




                                         10